Citation Nr: 0830155	
Decision Date: 09/05/08    Archive Date: 09/10/08	

DOCKET NO.  06-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, on a direct basis, or as secondary 
to the service-connected residuals of left total knee 
replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July and November 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran seeks 
entitlement to a total disability rating based upon 
individual unemployability.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for degenerative joint 
disease of the right knee is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Chronic bilateral hearing loss is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a hearing 
before the undersigned Veterans Law Judge in July 2008, as 
well as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus.  In pertinent part, it 
is contended that the veteran's current hearing loss and 
tinnitus are the result of acoustic trauma sustained during 
his period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and an organic disease 
of the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

As regards the issue of service connection for bilateral 
hearing loss, the Board notes that, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).

In the present case, service medical records fail to 
demonstrate the presence of chronic hearing loss or tinnitus.  
While at the time of a service entrance examination in April 
1969, there was present a 55 decibel threshold at 6000 Hertz 
in the veteran's right ear, no diagnosis of hearing loss was 
noted at that time.  Moreover, the remainder of the veteran's 
service medical records are entirely negative for evidence of 
either hearing loss or tinnitus.  At the time of a service 
separation examination in March 1971, the veteran's ears and 
hearing were within normal limits, as demonstrated by pure 
tone thresholds of 0 decibels at all frequencies tested.  
Significantly, at the time of service separation, no 
pertinent diagnoses were noted.

In point of fact, the earliest clinical indication of the 
presence of either hearing loss or tinnitus is revealed by a 
VA audiometric examination dated in June 2004, approximately 
33 years following the veteran's discharge from service, at 
which time there was noted the presence of bilateral 
sensorineural hearing loss and chronic tinnitus.  
Significantly, following a more recent VA audiometric 
examination in June 2007 (which examination, it should be 
noted, involved a full review of the veteran's claims 
folder), it was the opinion of the examiner that the 
veteran's hearing loss and tinnitus were unrelated to noise 
exposure in service. 

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss and 
tinnitus, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for those disabilities must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony, and that of his 
spouse, given at the time of a hearing before the undersigned 
Veterans Law Judge in July 2008.  Such testimony, however, 
while informative, is regrettably not probative when taken in 
conjunction with the entire evidence currently on file.  The 
Board does not doubt the sincerity of the veteran's 
statements, or those of his spouse.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in April and August 2004, and in 
March 2006.  In those letters, VA informed the veteran that, 
in order to substantiate a claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not effect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.


REMAND

In addition to the above, the veteran in this case seeks 
entitlement to service connection for a chronic right knee 
disability.  However, a review of the record raises some 
question as to the exact nature and etiology of the veteran's 
current degenerative joint disease of the right knee.  In 
that regard, it is argued that the veteran's current right 
knee disability had its origin during his period of active 
military service.  In the alternative, it is argued that the 
veteran's degenerative joint disease of the right knee is in 
some way proximately due to, the result of, or aggravated by 
his service-connected residuals of left total knee 
replacement.  

In that regard, following a VA orthopedic examination in 
November 2006, the examiner opined that it would be "pure 
speculation" to say that the veteran's right knee problems 
were caused by his (service-connected) left total knee 
replacement.  However, that same examiner, given his past 
experience as a general surgeon, indicated that the veteran's 
left knee pathology had "more likely than not" aggravated his 
right knee problems, with such aggravation estimated to be in 
the vicinity of from 10 to 20 percent.  

The RO, in applying the pertinent provisions of 38 C.F.R. 
§ 3.310 (2007), denied the veteran's claim, finding that 
disability attributable to the veteran's right knee pathology 
was no more than 10 percent disabling both prior to and after 
his left knee replacement surgery.  However, to date, no 
medical opinion has been obtained as to whether any right 
knee pathology which might have preexisted the veteran's left 
knee surgery underwent a permanent increase in severity 
following that surgery.  Such an opinion is arguably vital to 
a proper adjudication of the veteran's claim for secondary 
service connection, in particular, in light of the fact that, 
based on the evidence of record, the veteran may require 
additional surgery on his service-connected left knee.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2006, the date of 
the most recent VA examination of the 
veteran's right knee, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to be conducted, if at all possible, by 
the same physician who conducted the 
November 2006 VA examination, in order to 
more accurately determine the exact 
nature and etiology of the veteran's 
current pathology of the right knee.  The 
RO is advised that the veteran must be 
given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claim.

As regards the requested examination, all 
pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examiner should offer an opinion as 
to whether any right knee pathology which 
preexisted the veteran's left total knee 
replacement as likely as not underwent a 
permanent increase in severity subsequent 
to and as a result of the veteran's left 
knee surgery.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for degenerative joint disease of the 
right knee, both on a direct basis, and 
as secondary to the service-connected 
residuals of left total knee replacement.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in January 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


